Citation Nr: 0712547	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-29 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased evaluation for status post 
hemorrhoidectomy, currently evaluated as noncompensable.  

4.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as noncompensable.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1975, with previous service in the Air Force Reserves 
in July 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, denied service 
connection for PTSD and hypertension, and continued 
noncompensable evaluations for status post hemorrhoidectomy 
and diabetes mellitus.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Baltimore, 
Maryland RO, which has certified the case for appellate 
review.  

In his July 2004 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  A September 2004 letter informed him that 
his hearing was scheduled for November 2004.  However, 
September 2004 statements from both the veteran and his 
representative express his desire for cancellation of his 
hearing request.  Thus, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(e) (2006).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

The veteran has consistently reported psychiatric treatment 
at a Baltimore VA facility in the 1970s, after his return 
from Vietnam.  However, the earliest VA treatment records 
associated with the claims file are from October 2001.  As 
any records of psychiatric treatment following service are 
potentially pertinent to the appeal and are within the 
control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In February 2003 the RO requested pages from the veteran's 
personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the U.S.  The National Personnel Records Center (NPRC) 
responded in March 2003 by mailing an envelope of service 
personnel records, however, these records do not include any 
records from the veteran's period of service from January 
1972 to August 1975.  

On remand, another attempt should be made to obtain service 
personnel records for the veteran's service from January 1972 
to August 1975.  38 U.S.C.A. § 5103A(b)(3) (providing that 
efforts to obtain records in the custody of a Federal agency 
will continue until they are obtained or it is reasonably 
certain that they do not exist).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

VA treatment records from October 2001 to March 2002 include 
diagnoses of, and treatment for, PTSD.  At VA examination to 
evaluate PTSD in March 2003, the veteran described stressors 
of Bien Hoa Airbase, where he was stationed, receiving a 
number of rocket and sapper attacks.  He also stated that he 
witnessed a number of severely wounded American soldiers 
brought in from the field.  The Axis I diagnosis was PTSD and 
the examiner included on the Axis IV diagnosis that the major 
stressor was traumatic combat experiences in Vietnam.  This 
VA examination suggests a link between he veteran's reported 
stressors and PTSD.  

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (1999).  

Where, a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).      

Service personnel records associated with the claims file 
reflect that the veteran was stationed at Bien Hoa Airbase in 
Vietnam with the Det. 5, 8th APS in August 1971.  However, he 
was not awarded medals indicative of combat, and there is no 
evidence other than his statements, that he or his unit 
engaged in combat.  The veteran reported at the March 2003 VA 
examination that he was under enemy fire, however, no efforts 
have yet been undertaken to confirm this report.  See 
Sizemore v. Principi, 18 Vet. App. 264 (2004) (holding that 
receiving enemy fire or firing on an enemy could constitute 
participation in combat).

The veteran has furnished information and testimony 
concerning his claimed stressors.  The Board observes that a 
request has not been made to the U.S. Army and Joint Services 
Records Research Center (JSRRC), to determine whether or not 
the veteran's unit received enemy fire.  Given the veteran's 
statements, his verified Vietnam service, and his diagnosis 
of PTSD, VA should request credible supporting evidence from 
the JSRRC and ask them to attempt to verify the stressor.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Hypertension

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service for porposes of 
triggering the VCAA duty to provide an examination is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The veteran's first elevated blood pressure reading was 
reported on VA examination in December 1975, when his blood 
pressure was 130/90.  Thereafter numerous elevated blood 
pressure readings and diagnoses of hypertension were 
reported.  There were also some normotensive readings, 
although it is not clear whether these readings occurred 
because of the use of medication.  Recent treatment records 
show treatment for heart disease, including a myocardial 
infarction, valvular heart disease, and cardiomegaly.

Hypetension is a chronic disease, meaning that if it were 
present to a compensable degee within one year of service, 
service connection would be presumed.  38 U.S.C.A. § 1112 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.307, 3.309 (2006).  
Service connection may also be granted for any disease first 
diagnosed after service, if all the evidence including that 
pertinent to service, shows tha the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Given this record, an examination is needed to determine 
whether the veteran has hypertension that was incurred in 
service.

Increased Ratings

The record reflects that the veteran has not been provided 
VCAA notice in regard to his claims for increased evaluations 
for status post hemorrhoidectomy and diabetes mellitus.  
Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 420 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Thus, the Board finds that remand is 
required so that the notice deficiency can be remedied prior 
to appellate review.  

Further, during the pendency of this appeal the Court issued 
a decision in the conosolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In providing notice on remand, the AMC/RO 
should ensure that the veteran is provided notice regarding 
disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims.  This letter should also provide 
notice on the information and evidence 
needed to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Request the veteran's service 
personnel records for his period of 
service from January 1972 to August 1975.  
If the RO/AMC receives a response that 
there are no such records available, such 
negative response should be associated 
with the claims file.  

3. Request all records of VA psychiatric 
treatment from August 1975 to January 1, 
1980.  
  
4.  Ask the veteran to specify a three 
month period when he came under enemy 
fire.  Request that the JSRRC attempt to 
verify that the veteran's unit received 
enemy fire.  If additional information is 
required, the veteran should be so 
informed.

5.  Afford the veteran a VA cardiac 
examination to determine whether he has 
current hypertension or hypertensive 
cardiac disease; and if so, whether such 
disease was incurred in service.  The 
examiner should review the claims folders 
and note such review.  

The examiner should provide opinions as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran has current hypertension or 
hypertensive cardiac disease, and if so 
whether it is at least as likely as not 
that such disease was incurred in 
service, or was present to a compensable 
degree within one year of separation from 
service .  The examiner should provide a 
rationale for these opinions.

6.  After the above development is 
completed, readjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




